Title: To James Madison from James Monroe, 29 September 1800
From: Monroe, James
To: Madison, James


My dear Sir
Richmond Sepr. 29. 1800.
An unhappy event has occurr’d which has overwhelmed us with grief. At ten last night our beloved babe departed this life after several days sickness, wh. attended the cuting his eye teeth in the last stage, when we flatter’d ourselves the danger had passed. I cannot give you an idea of the effect this event has produc’d on my family, or of my own affliction in being a partner and spectator of the scene. Many things have occurr’d my friend, in these late years that abated my sensibility to the affrs. of this world, but this has roused me beyond what I thought it was possible I cod. be. Knowing the interest you take in our welfare, I perform a painful task in communicating to you and family this great calamity. Affectly I am yr. friend & servant
Jas. Monroe
